Determination unanimously confirmed, without costs, and enforcement order granted in accordance with the following Memorandum: We confirm the determination of the State Human Rights Appeal Board because the record considered as a whole demonstrates that the board’s order affirming the Division’s finding of discrimination on the part of respondent is supported by substantial evidence (Executive Law, § 298). Further, we grant enforcement of paragraphs 2, 3, 4, 5, 6, and 7 of the State Division of Human Rights order dated August 29, 1972 upon finding sufficient allegations and proof of noncompliance. We find that there is insufficient factual proof of noncompliance with respect to paragraph 1 to direct enforcement of it (State Division of Human Bights v. Janiea, 37 A D 2d 444). We also note that paragraph 8 is not limited in duration to two years as are the other ordering paragraphs and for that reason do not direct enforcement of it for more than two years (see State Division of Human Bights v. Stern, 37 A D 2d 441). (Motion to enforce order of Appeal Board.) Present — Goldman, P. J., Del Vecchio, Witmer, Moule and Cardamone, JJ.